Richland App. Nos. 97CA27 and 97CA42. On September 24, 1998, appellant filed a document titled “List of Additional Authorities Pursuant to Sup.Ct.R. IX(7).” Appellant’s document contains more than the list of citations to additional authorities permitted by S.Ct.Prac.R. IX(7). Furthermore, the document is, in substance, an untimely correction or addition to appellant’s supplement. S.Ct.Prac.R. VII(7) prohibits the filing of corrections or additions to a previously filed document after the deadline for filing the document has passed. Accordingly,
IT IS ORDERED by the court, sua sponte, that appellant’s list of additional authorities be, and hereby is, stricken.